DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding 112(a) and 112(b) rejections, Applicant’s amendments have been fully considered. The rejections are withdrawn. 
Regarding 101 rejections, Applicant’s arguments and amendments are fully considered. Applicant argues that the claimed invention is an improvement in technology “enabling elimination of the need for blood glucose (BG) calibration in calibration-free or near-calibration-free glucose sensing systems, devices, and methods." (page 7-8 of the remarks filed 12/21/21). Examiner agrees and thus the rejection is withdrawn.
Regarding 102/103 rejections, Applicant’s amendments are fully considered. The rejection is withdrawn.
Allowable Subject Matter
Claims 1-3, 6-20 allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The closest prior art of Varsavsky et al. (US 2015/0164387 A1), while teaching the use of EIS in glucose sensors to enable in-vivo calibration fails to teach optimizing glucose values based on ISIG, EIS and VCNTR values via adjusting calibration factors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.